Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 1, 2017

                                      No. 04-17-00039-CR

                                    Michael RODRIGUEZ,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR2993
                        Honorable Lorina I. Rummel, Judge Presiding


                                         ORDER
        Appellant’s attorney has filed a motion seeking access to a portion of the record that is
sealed. The motion is GRANTED, and appellant’s attorney is directed to contact the Clerk of this
court to make arrangements to review the sealed record. If appellee desires access to the sealed
record at a later date, appellee must contact the Clerk of this court to make the necessary
arrangements. All parties and their attorneys are ORDERED: (1) to fully comply with the
instructions provided by the Clerk of this court regarding their access to the sealed record; and
(2) not to share the contents of the sealed record with any person.

        Additionally, we previously issued an order stating that this appeal would be dismissed
pursuant to Texas Rule of Appellate Procedure 25.2(d) unless an amended trial court certification
showing appellant has the right to appeal was made part of the appellate record by April 10,
2017. We subsequently granted appellant’s motion for filing of the reporter’s record. The
reporter’s record has now been filed. We, therefore, extend the deadline for filing any amended
trial court certification. It is ORDERED that this appeal will be dismissed under Rule 25.2(d)
unless an amended trial court certification showing appellant has the right to appeal is made part
of the appellate record on or before June 2, 2017. See TEX. R. APP. P. 25.2(d).



                                                     _________________________________
                                                     Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court